UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7633


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHARLES LEE TORIAN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Norman K. Moon, Senior
District Judge. (4:01-cr-70057-NKM-1)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Lee Torian, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United States  Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles Lee Torian appeals the district court’s order

denying his 18 U.S.C. § 3582(c) (2006) motion.       We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.        United States v.

Torian, No. 4:01-cr-70057-NKM-1 (W.D. Va. Nov. 18, 2011).            We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2